Title: From James Madison to William Lowndes, 16 October 1816
From: Madison, James
To: Lowndes, William


        
          Dear Sir
          Washington Ocr. 16. 1816
        
        The resignation of the Treasury, by Mr. Dallas, drawing after it a vacancy in the War Department, now to be filled, I am desirous of availing our Country of your talents & services in the latter. With a hope of obtaining your assent, I addressed a letter to you, which, from the course of your journey can not have reached you; and as soon as I ascertained that you had arrived in Washington, I sent a request to be favored with a call on me. Unluckily, you had set out for S. Carolina, and had proceeded too far to

be overtaken. Will you be so good as to say, whether I may count on your acceptance of the Trust in question? As early an answer as you can make convenient is desireable; and it will afford me great pleasure, both on public & personal considerations, if it should be in the affirmative. Be assured, Sir, of my high esteem and of my cordial respects
        
          James Madison
        
      